Citation Nr: 1137871	
Decision Date: 10/07/11    Archive Date: 10/11/11	

DOCKET NO.  09-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a heart disorder, to include an enlarged heart and/or heart failure, claimed as secondary to service-connected malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and G.F.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to February 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This case was previously before the Board in September 2010, at which time it was remanded for additional development.  Subsequent to the Board's remand, the RO, in a rating decision of July 2011, granted service connection for malaria.  Accordingly, the sole issue remaining for appellate review is that of entitlement to service connection for a chronic heart disorder, to include an enlarged heart and/or heart failure.  

Finally, good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.900(c) (2011).  


REMAND

A review of the record in this case discloses that, at the time of the Board's prior remand in September 2010, it was requested that the Veteran be afforded an appropriate VA examination in order to determine the exact nature and etiology of his claimed malaria.  Were it to be determined that the Veteran's malaria was, in fact, in some way etiologically related to his active service, an additional opinion was requested as to whether the Veteran's heart disease was at least as likely as not related to malaria. 

As noted above, service connection has now been granted for malaria.  However, while at the time of the requested VA examination in November 2010, an opinion was offered regarding the causal relationship between the Veteran's (now service-connected) malaria and his heart disease, no opinion has yet been offered regarding whether the Veteran's malaria has in some way aggravated that heart disease.  Such an opinion is necessary prior to a final adjudication of the Veteran's claim for service connection.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran's entire claims folder should then be forwarded to the same VA examiner who conducted the November 2010 examination referenced above (or to another appropriate VA examiner, should that examiner prove unavailable).  Following a full review of the Veteran's claims file, the examiner should offer an addendum opinion as to whether the Veteran's current heart disease (to include an enlarged heart and/or heart failure) at least as likely as not underwent a permanent, clinically-identifiable increase in severity beyond natural progress as a result of the Veteran's service-connected malaria.  All such information and opinions, once obtained, should be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.  

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a heart disorder, to include an enlarged heart and/or heart failure.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in July 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




